Citation Nr: 1136929	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-34 7955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for left hip tendonitis, claimed as secondary to service-connected low back disability.

2. Entitlement to service connection for left knee arthritis, claimed as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1976 to March 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  Additional evidence was submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration at the Travel Board hearing.  In November 2010 and in August 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

The appeals are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

Under 38 C.F.R. § 3.310(a), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  A claimant is also entitled to service connection on a secondary basis if it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's VA outpatient treatment records show he has osteoarthritis in both his left hip and knee.  They also show he suffers from radiculitis in his left, lower extremity as a result of his low back disability (see March 2006 VA neurosurgery treatment note).  In December 2005, the Veteran's treating orthopedic surgeon, Dr. W.C.M., opined (without providing an explanation for the rationale of his opinion) that "a cause and effect" could be established between the Veteran's back problems and the osteoarthritis in his left hip and knee.

On January 2007 VA authorized examination, psoas tendonitis in the left hip and osteoarthritis in the left knee were diagnosed.  After a physical examination and review of the claims file, the examiner opined that the Veteran's left hip and knee disabilities were not caused by his service-connected low back disability but were secondary to obesity.  [In his October 2007 VA Form 9, substantive appeal, and at the May 2010 Travel Board hearing, the Veteran contended that the January 2007 VA examiner did not conduct a thorough examination as it lasted only a few short minutes.  He also denied being obese.]

In a February 2010 letter the Veteran's private healthcare provider, J.D.M., D.O., opined that the Veteran's left knee osteoarthritis was the result of "asymmetric forces placed on his knee as a consequence of his gait changes."  He also opined that the osteoarthritis in the Veteran's left hip was "secondary to gait changes resulting from chronic left-sided lumbar radicular problems."  Notably, the Veteran is also service-connected for radiculopathy in his left, lower extremity.  See July 2006 rating decision.

Because of the foregoing conflicting medical evidence, in November 2010, the Board requested that the VHA arrange for an orthopedist to review the Veteran's entire claims file and provide a medical advisory opinion as to whether it was at least as likely as not (50 percent or better probability) that his left hip and left knee disabilities had been caused or aggravated (i.e., chronically worsened) by his service-connected low back disability and/or his service-connected radiculopathy in the left, lower extremity.  If it was found that the either disability was not caused, but was aggravated by one of his service-connected disabilities, the consulting expert was asked to provide an additional opinion regarding the degree of disability due to aggravation.

In February 2011, the VHA consultant, Dr. G.P.S., opined that the Veteran's left hip and left knee disabilities were not related to his service-connected back disability or radiculitis, but were due to aging, his obesity, a previous open meniscectomy due to trauma, a possible microfracture from a postservice motor vehicle accident, and a preservice injury to the right knee.  To support this opinion, he provided textual evidence in the form of a medical article that discussed the common and established causes of osteoarthritis and a body mass index (BMI) chart.  

Dr. G.P.S. also indicated, however, that if the Veteran had an altered gait from radiculitis "that would be a contributing factor to primary osteoarthritis and not the primary cause of osteoarthritis."  Because this opinion suggested that the Veteran's claimed disabilities might have been aggravated by his service-connected disabilities, clarification was sought.  See August 2011 letter to the VHA.

In an August 2011 addendum opinion, Dr. G.P.S. explained that "radiculopathy with a limp, altered gait or posture may aggravate lower extremity disability," but stated it was unclear from the available evidence of record whether the Veteran had radiculopathy.  Specifically, he noted that despite the Veteran's complaints of left-sided radiculopathy, February 2005 and March 2006 MRIs showed no compromise of exiting spinal nerves and no neural foramen narrowing.  X-rays also revealed no narrowing of disc spaces.  He further noted that a "detailed examination by [an] orthopedic surgeon on January 30, 2007 revealed a normal gait and posture," and stated it was "difficult to have [a] normal gait and posture with radicular symptoms."  Additionally, he reviewed the March 2006 treatment record from the Veteran's neurosurgeon and noted that although the Veteran was reported as having a history of chronic low back pain with a 2-3 months history of radiating left leg pain, there was no "detailed physical examination by the neurosurgeon for neurological status to rule out radiculopathy."  He suggested that an EMG might be necessary to rule out radiculopathy.  
Dr. G.P.S. also observed that he was an orthopedic surgeon and was therefore not an expert in spines like a neuro or spine surgeon.  It was his recommendation that an opinion be sought from a neurosurgeon as to whether the Veteran's "back pain and radiculopathy (if he has radiculopathy [that] started prior to his hip and knee pain)" had caused and/or aggravated his left hip and left knee disabilities.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his left hip and left knee disabilities, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran.

2. 	The RO should then arrange for the Veteran to be examined by a neurosurgeon (as recommended by the VHA consultant) to determine the nature and likely etiology of his left hip and left knee disabilities.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include a copy of this remand) in conjunction with this examination, giving particular attention to postservice treatment records, the lay statements of record (to include the Veteran's May 2010 Travel Board hearing testimony), and the various medical opinions already of record.  Based on a review of the record and examination of the Veteran (to include any further diagnostic testing that may be deemed necessary, such as an EMG to determine whether he has radiculitis), the examiner should provide an opinion that responds to the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's left hip disability was either caused or aggravated by (increased in severity due to) his service-connected low back disability and/or radiculopathy in the left, lower extremity?  If the opinion is that the left hip disability was not caused, but was aggravated, by the service-connected low back disability and/or radiculitis, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's left knee disability was either caused or aggravated by (increased in severity due to) his service-connected low back disability and/or radiculopathy in the left, lower extremity?  If the opinion is that the left knee disability was not caused, but was aggravated, by the service-connected low back disability and/or radiculitis, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

The examiner must explain the rationale for all opinions provided and comment on the opinions already of record.

3. 	The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

